DETAILED ACTION
1.	This office action is in response to communication filed on 09/26/2022. Claims 1-17, 19-31, and 33-35 have been amended. Claims 1-36 are pending on this application.

2.	Applicant’s arguments with respect to claim(s) 1, 7, 10, 20 and 31 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3-5, 7, 9-14, 17-19, 31, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasser Pub. No. 2015/0333766.
Regarding claim 1. Fig. 3 of Naseer disclose a processor comprising: one or more circuits (44) to select one or more compression techniques (36, 38) of data (32 Message) based, at least in part, on a proportion of non- zero values compared to zero values within the data (see paragraph 0026 for discloses non-zero values 11, 2A, F3, 40 compare to zero values 00 of uncompressed bytes for encoding) or a pattern of non-zero values within the data (see paragraph 0026 for discloses pattern of non-zero values 11, 2A, F3, 40 of the uncompressed byte).

Regarding claim 3. The processor of claim 1, Fig. 3 of Nasser further discloses wherein the data (Message)  includes binary data (see paragraph 0026 for discloses binary data 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data) and the proportion (see paragraph 0026 for discloses proportion of non-zero 11, 2A, F3, 40 ) is based on distribution of zeros  (see paragraph 0026 for discloses zeros 00 in a data frame) in a subset (subset 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame) of the data (see paragraph 0026 for discloses data frame 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data).  
Regarding claim 4. The processor of claim 1, wherein the data (32 Message) is compressed (38) based, at least in part, on: selectively omitting elements of a data width (see paragraph 0028 for discloses the compressed data with  omitting element 00 of the data width A9 11 2A F3 40); generating a mask (paragraphs 0026-0027 discloses A9 for masking) comprising data (1) that stands in for each omitted element (00); and outputting the mask and the non-omitted elements ( (see paragraph 0028 for discloses the output of compressed data included masking A9 with   non-omitted elements A9 11 2A F3 40). 
Regarding claim 5. The processor of claim 1, Fig. 3 and paragraph 0026  further discloses wherein the one or more circuits (34) are further to: inspect a subset of the data (subset 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame)  to detect a distribution of data (distribution of 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame); infer an element size of the data based (paragraph 0026 disclose eight bytes of the data frame)  on the detected distribution of data (00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame); and compress (paragraph 0028) the data (00  11 2A 00 F3 00 40 00 of the data frame in paragraph 0026) using the inferred element size (paragraph 0026 disclosed 8 bytes of the data frame).  
Regarding claim 7, the claimed incorporated the same subject matter as of claim 1 above, and rejected along the same rationale as applied to claim 1 above.
Regarding claim 9. The method  of claim 7, paragraph 0026 further discloses wherein: the proportion (proportion of non-zeroes values non-zero values 11, 2A, F3, 40 )  is based on distribution of zeros (zeros 00 in paragraph 0026) in a subset of the data (subset 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame);  an element size is inferred (paragraph 0026 disclosed 8 bytes of the data frame) based on the proportion (proportion of non-zeroes values non-zero values 11, 2A, F3, 40 ); and the data is compressed (see paragraph discloses compressed data A9 11 2A F3 40 ) by: removing elements (removing 00 values of compressed data)  with the inferred element size (paragraph 0026 disclosed eight bytes of the data frame) and zero value  (00 value of the data frame in paragraph 0026) from the data (paragraph 0026 for discloses 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data); generating a mask (masking of A9 in paragraph 0026 and 0027)  representing each element in the data (paragraphs 0026-0027 disclose single encoded type of each element in the data frame)  and positions of removed elements (paragraph 0026-0027 discloses left to right position of removing elements 00); and appending the remaining elements in the data with the generated mask ((paragraph 0028  discloses appending the remaining elements 11, 2A, F3, 40  with the generated mask A9.  
Regarding claim 10, the claimed incorporated the same subject matter as of claim 1 above, and rejected along the same rationale as applied to claim 1 above.
Regarding claim 11. The data compressor of claim 10, Fig. 3 and paragraph 0026) further discloses wherein the processing circuit (34) is further configured to determine a true data type zero bytes greater or equals than 2) of the data (CAN Message) based on distribution of data (paragraph 0026 for discloses 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data)  in a subset of the received data paragraph 0026 for discloses subsets 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data).  

Regarding claim 12. The data compressor of claim 10, Fig. 3 and paragraph 0026 further discloses wherein the data (paragraph 0026 for discloses 00, 11, 2A, 00, F3, 00, 40, 00 of the uncompressed data) comprises binary data (paragraph 0027 discloses binary position of uncompressed data) and the one or more compression techniques (38, 36) comprise a plurality of possible granularities including one byte, two bytes, and four bytes (see paragraph 0026-0028 for discloses all possible granularities in bytes of compressing data based number of zero bytes greater than equal to 2; for example in a eight bytes data frame, if a number of zero bytes equal to five then the compressed data is four bytes; if number of zero bytes equal to seven then the compressed data is two byes and so on as described from paragraph 0026-0029.
Regarding claim 13. The data compressor of claim 10, Fig. 3 and paragraph 0026-0028 further discloses  wherein: the data comprises sparse binary data (paragraph 0026-0027 discloses binary data 10010101 from right to left) of data frame ; and selecting the one or more compression techniques granularity (selecting of compression based on number of zero bytes as described in paragraph 0026-0029) is includes selecting a granularity  (number of compressed bytes ; paragraph 0027-0029) based on distribution of zeros in a subset of the received data (zeros subset of uncompressed data frame in paragraph 0026) . 
Regarding claim 14. The data compressor of claim 13, Fig. 3 and paragraph 0026-0029) further discloses wherein the data is compressed (paragraph 0028) based, at least in part, on: removing zeros (paragraph discloses compressed data by removing 00 from the data frame)  with the selected granularity from the data (number of bytes of compressed data) ; generating a mask (masking zero value with A9; paragraph 0026-0027) representing each said zero (paragraph 0027); and concatenating remaining elements  in the data with the generated mask (paragraph 0028 discloses concatenating masking value A9 with remaining elements 11, 2A, F3, 40).  
Regarding claim 17.  The data compressor of claim 10, Fig. 3 and paragraphs 0026-0029 further discloses wherein the processing circuit (34) further configured to: inspect a subset of the data (subset 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame)   to detect distribution of a predetermined value (predetermined value of 2) ; based on distribution of the predetermined value (34) in the subset of the data (subset 00 or 11 or 2A or  00 or F3 or 00 or  40 or  00 of the data frame), select a granularity from a plurality of possible granularities (see paragraph 0026-0028 for discloses all possible granularities in bytes of compressing data based number of zero bytes greater than equal to 2; for example in a eight bytes data frame, if a number of zero bytes equal to five then the compressed data is four bytes; if number of zero bytes equal to seven then the compressed data is two byes and so on as described from paragraph 0026-0029); and compress the data (paragraph 0028) by transforming portions of the data set (portions 11, 2A , F3 , 40 of the data frame) in the selected granularity (selected number of bytes of compressed data based on number of zero bytes in data frame).  
Regarding claim 18. The data compressor of claim 17, Fig. 3 and paragraphs 0026-0027 further discloses wherein the predetermined value (2 of 34) of are bytes of zeros (paragraph 0026), and the plurality of possible granularities include one byte, two bytes, and four bytes (see paragraph 0026-0028 for discloses all possible granularities in bytes of compressing data based number of zero bytes greater than equal to 2; for example in a eight bytes data frame, if a number of zero bytes equal to five then the compressed data is four bytes; if number of zero bytes equal to seven then the compressed data is two byes and so on as described from paragraph 0026-0029.
Regarding claim 19. A non-transitory memory storing instructions (paragraph 0034) that when executed by at least one processor control the at least one processor (Fig. 3) to perform steps comprising: selecting one or more compression techniques (36, 38) of data (32 Message) based, at least in part, on a proportion of non-zero values compared to zero values within the data (see paragraph 0026 for discloses non-zero values 11, 2A, F3, 40 compare to zero values 00 of uncompressed bytes for encoding)  or a pattern of non-zero values within the data (see paragraph 0026 for discloses pattern of non-zero values 11, 2A, F3, 40 of the uncompressed byte).
Regarding claim 31. Fig. 4 of Nasser a data decompressor comprising: an input circuit (42) configured to receive (a) compressed data (New CAN Message), and (b) a detection parameter (44 Is DLC less than Expected?) generated by a compressor (Fig. 3) that indicates one or more compression techniques selected (38, 36) based, at least in part, on a proportion of non-zero values compared to zero values within the data (see paragraph 0026 for discloses non-zero values 11, 2A, F3, 40 compare to zero values 00 of uncompressed bytes for encoding)  or a pattern of non-zero values within the data (see paragraph 0026 for discloses pattern of non-zero values 11, 2A, F3, 40 of the uncompressed byte); a mode selector (No or  Yes of 34) that selects from a plurality of decoding modes  (46, 48) based at least in part on the detection parameter (44) ; and a decoder (48) that operates in the selected decoding mode (44) to decode the compressed data (New CAN Received 42).
Regarding claim 33. The data decompressor of claim 31, Fig. 3 of Nasser further discloses  wherein the compressed data (paragraph 0028) includes a mask (A9; see paragraph 0027) having plural entries (Single Encode byte entries 10010101) , and the proportion specifies data width (paragraph 0026  discloses 4 bytes of non-zero values  11, 2A, F3, 40 )corresponding to each entry in the mask (paragraph 0026 discloses 4 entries of 11, 2A, F3, 40 for the mask A9) .  
Regarding claim 36. The data decompressor of claim 31, Nasser further discloses wherein the compressed data (paragraph 0028) comprises sparse data (sparse data is a zero value; paragraph 0027 discloses zero compression).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser as applied to claims 1, 5, and 7 above, and further in view of Huang Pub. No. 2017/0293659.
Nasser as applied to claims 1, 5, and 7 above does not disclose the data (Message of Control Area Network “CAN”) comprises neural network data.  
 Fig. 6 of Huang discloses a data compressor (paragraph 0017) including a processing circuit (processing circuit; paragraph 0064) configured to compress the data (405); wherein the data (data of 405) comprises neural network data (Fig. 13).  
Nasser and Huang are common subject matter of compressing data network; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Huang into Nasser for the purpose of provide a typical neural network may use input data and weight to classify an object (paragraph 0008 of Huang). 

7.	Claims 20-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser Nasser Pub. No. 2015/0333766 view of Huang Pub. No. 2017/0293659.
Regarding claim 20. Nasser  discloses a computer system (paragraph 0024) comprising: a processor (paragraph 0034); a main memory (paragraph 0034), encoder (Fig. 3), and controller (paragraph 0034), wherein the controller  (paragraph 0034) is in communication with the processor (paragraph 0034) and the main memory (paragraph 0034), and is configured to: receive the data (CAN message); and select (34) one or more compression techniques (38, 36) based, at least in part, on a proportion of non-zero values compared to zero values within the data (see paragraph 0026 for discloses non-zero values 11, 2A, F3, 40 compare to zero values 00 of uncompressed bytes for encoding) or a pattern of non-zero values within the data see paragraph 0026 for discloses pattern of non-zero values 11, 2A, F3, 40 of the uncompressed byte); and configure the encoder  (38) to compress the received data (CAN Message) using the selected compression techniques (38). 
However, Nasser does not disclose a main memory storing data to be compressed; and cache system including a cache memory, a cache encoder, and a cache controller, wherein the cache controller is in communication with the processor and the main memory, and is configured to: receive the data stored in the main memory.
Fig. 10 of Huang discloses a computer system (paragraph 0077) comprising: a processor (1021); a main memory storing data (1023, paragraph 0064) to be compressed (1023 paragraph 0017); and 41 cache system (paragraph 0063) including a cache memory (1027), a cache encoder (paragraph 0076), and a cache controller (paragraph 0063), wherein the cache controller (paragraph 0063) is in communication with the processor (1021) and the main memory (1023, paragraph 0064) and is configured to: receive a data set (405 in Fig. 6)  stored in the main memory (paragraph 0064) and compressing the received based on distribution of zero and non-zero  values of the received data (data of 450). 
Nasser and Huang are common subject matter of compressing data network; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Huang into Nasser for the purpose of  efficiency of fetching and storing data paragraph 0110 of Huang) .

Regarding claim 21, Huang incorporated into Nasser applied to claim 20 above, Fig. 10 of Huang further discloses wherein the cache controller (paragraph 0063) is further configured to store compressed data in the cache memory (1027) and/or transmit the compressed data to the processor (NPU) or the main memory (1023). 
Regarding claim 22, Nasser combined with Huang applied to claim 20 above, Nasser further discloses wherein the cache system (cache system in computer of Huang incorporated into computer of Nasser applied to claim 20 above) further includes a decoder (decompressor in Fig. 4) configured to, based on the selected compression techniques  (selecting compression techniques in Fig. 3) for compressing the data (Fig. 3), decompress (48) compressed data stored in the cache memory (cache memory of Huang incorporated into Nasser applied to claim 20 above ).  
Regarding claim 23, Nasser combined with Huang applied to claim 20 above, Fig. 3 and paragraph 0026-0029 of Nasser further discloses wherein  data (CAN Message) is compressed (paragraph 0028) by includes: removing elements (removing 00 of data frame; in paragraph 0028) with a selected element size (selected size of compressed data; paragraph 0029) and value of zero (00 value of data frame; paragraph 0026) from the  data (CAN Message) ; generating a mask (A9; paragraph 0027) representing each element (element of uncompressed bytes; paragraph 0026)  in the data and indicating (indication of 1 and 0 of single encoded byte for each element of uncompressed data; paragraph 0026) which elements  (elements of uncompressed data; paragraph 0026) in the received data (uncompressed data bytes)  have zero values (00 value of uncompressed data; paragraph 0026); and concatenating the remaining elements with the generated mask (paragraph 0028 discloses concatenating the remaining elements 11 2A F3 40 with the generated mask A9).
Regarding claim 25. Nasser combined with Huang applied to claim 23 above, Fig. 6 of Huang further discloses wherein size of the received data (received dataset 405) corresponds to size of a buffer (1027 in Fig. 10) allocated in the cache system (1027 in Fig. 10). 
Regarding claim 26. Nasser combined with Huang applied to claim 23 above, Fig. 3 and paragraphs 0026-0029 of Nasser further discloses wherein the one or more compression techniques (Fig. 3) comprise a plurality of possible element sizes includes one byte, and multiples of one byte ((see paragraph 0026-0028 for discloses all possible granularities in bytes of compressing data based number of zero bytes greater than equal to 2; for example in a eight bytes data frame, if a number of zero bytes equal to five then the compressed data is four bytes; if number of zero bytes equal to seven then the compressed data is two byes and so on as described from paragraph 0026-0029).
Regarding claim 27. Nasser combined with Huang applied to claim 23 above, Fig. 3 and paragraphs 0026-0029 of Nasser further discloses, wherein the received data (CAN message) does not include a data type indicator (no data type indicator of CAN message).  
Regarding claim 28. Nasser combined with Huang applied to claim 23 above, Fig. 3 and paragraphs 0026-0029 of Nasser further discloses wherein selecting the element size (byte of each data element in uncompressed data; paragraph 0026) includes, determining (44), without compressing the data (46), number of bytes (number of zero bytes  greater than or equals to 2) that are needed to perform compression (38) of a subset of the  data  (data of each byte  of uncompressed data frame; paragraph 0026) by each of a plurality of possible element sizes (all possible compressed sizes outputs of compressed data 8 bytes size to 1 byte size  of compressed data  as described by paragraph 0026-0029 output of compressed data; and selecting the element size  (selecting number of zeor bytes of data to be compress)  with which the least number of bytes  (number of zero bytes  greater than or equals to 2) are needed to compress the subset of the data (data of each byte  of uncompressed data frame; paragraph 0026).  
Regarding claim 29. Nasser combined with Huang applied to claim 20 above, Fig. 3 and paragraphs 0026-0029 of Nasser further further configured to: inspect a data set to detect a distribution of data (32; Count number of zero bytes in CAN message); infer (34)ra true data type (is number of Zero bytes equals or greater than 2?) based on the detected distribution of data (32) ; based on the inferred data type (34), selecting a compression mode (38); and compress (Fig. 3) the data set (CAN Message) using the selected compression mode (38, 36).
Regarding claim 30. Nasser combined with Huang applied to claim 29 above, Fig. 3 and paragraphs 0026-0029 of Nasser configured to wherein the data type (34; is number of Zero bytes equals or greater than 2?)  is inferred (34) based on a distribution of zero bytes in the data set (32; count number of zero bytes CAN message), and the inferred data type (34; is number of Zero bytes equals or greater than 2?) is one of 8-bit integer data (one byte equals 8-bits), half precision floating-point data, or single precision floating-point data. 

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nasser as applied to claim 31 above, and further in view of Ray et al. Pub. No. 2018/0293776.
Fig. 4 of Nasser as applied to claim 31 wherein the input circuit (42), mode selector (44) and decoder (48, 46) but does not discloses a hardware circuits within an L2 cache. 
Fig. 22 of Ray et al. discloses the hardware entities (2210; paragraph 0203) within an L2 cache (paragraph 0203 discloses “the hardware entities may include instruction fetch/decode units; instruction schedulers; execution units; individual functional units within the execution units L1, L2, or L3 caches”).
Nasser and Ray are common subject matter of decoder; therefore, it would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art to which the claimed invention pertains to incorporate Ray into Nasser for the purpose of providing hardware unit to perform a require function of cache memory as suggested in paragraph 0203 of Ray et al.

9.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser as applied to claim 31 above, and further in view of Rasmussen Pub. No. 2003/0090397.
	Regarding claim 34, Nasser as applied to claim 31 above does not discloses wherein the mode selector (44) selects between a lossy mode and a lossless mode based at least in part on a detected true data type.  
Fig. 2 (compressor) and Fig. 5 (decompressor) of Rasmussen disclose wherein the mode selector (222 for coding schemes selector 220 in Fig. 2 and decoding schemes selector in Fig. 5) selects between a lossy modes and a lossless modes (paragraph 0057 discloses lossy and lossless for selection of compression of Fig. 2 and selection of decompression in Fig. 5) based at least in part on the detected true data type (Length of Compressed Data in Fig. 2).
Nasser and Rasmussen are common subject matter of compress/decompress mode selector; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rasmussen g into Nasser for the purpose of reduce data size in lossy compression and without the loss of original data in lossless compression. 

Regarding claim 35, Nasser as applied to claim 31 above does not discloses wherein the mode selector selects between multiple lossy modes based at least in part on a detected true data type.  
Fig. 5 further discloses wherein the mode selector selects (decompress method 512a, 512b, …512n modes selection switches) between multiple lossy modes (paragraph 0058) based at least in part on the detected true data type (High Level Language “HLL” of digital input Data; paragraph 0042).
Nasser and Rasmussen are common subject matter of compress/decompress mode selector; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rasmussen g into Nasser for the purpose of reduce data sizes by lossy compression modes. 
  
Allowable Subject Matter
10.	Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein selecting the granularity comprises: for the subset of the data, determine a first value by counting number of zero bytes that would not be removed during the compression if two byte granularity is used for compression and determine a second value by counting number of zero bytes that would not be removed during the compression if four byte granularity is used for compression; scale the first value and the second value, by multiplying the first value and the second value by size of the data and dividing by size of the subset of the received data; calculate a two byte granularity value by: 2*(the size of block of binary data/32) - the scaled first value; calculate the four byte granularity value by: 3*(the size of block of binary data/32) - the scaled second value; if the two byte granularity value and the four byte granularity value are less than zero, select one byte granularity; if the two byte granularity value or the four byte granularity value are greater than zero, select two byte granularity when two byte granularity value is greater than the four byte granularity value, and select four byte granularity when four byte granularity value is greater than the two byte granularity value.
11.	Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the processing circuit is further configured to: based on distribution of data in a subset of the data, determine an underlying data type of data; and using the determined data type, replace elements in the data having a negative value with zero values before compression of the data.
12.	Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein size of the received data corresponds to size of the buffer allocated in the cache system, and selecting the element size for compressing the data set comprises: determining a first value by counting number of zero bytes that would not be removed during the compression if two byte element size is used for compressing the received data set and determine a second value by counting number of zero bytes that would not be removed during the compression if four byte element size is used for compressing the received data set; calculate the two byte benefit by: 2*(size of the buffer/32) - the first value; calculate the four byte benefit by: 3*(size of the buffer/32) - the second value; if the two byte benefit and the four byte benefit do not show improvement over the one byte element size, select one byte element size; and if the two byte benefit or the four byte benefit do show improvement over the one byte element size, select two byte element size when two byte benefit is greater than the four byte benefit, and select four byte element size when four byte benefit is greater than the two byte benefit.  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/04/20
/LINH V NGUYEN/Primary Examiner, Art Unit 2845